ORDER

PER CURIAM.
Antonio R. Rice (Defendant) appeals from the judgment upon his convictions by a jury for one count of first-degree robbery (Count I), in violation of Section 569.020, RSMo 20001; one count of first-degree assault (Count III), in violation of Section 565.050, and two counts of armed criminal action (Counts II and IV), in violation of Section 571.015, for which he was sentenced to concurrent terms of 16 years on Count I, life imprisonment on Count III, 18 years on Count II, and 21 years on Count IV. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000 unless otherwise indicated.